DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received May 13, 2020. 
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims xxx are a method, which is a process.
Claims xxx are a system, which is a machine.
Claims xxx are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
access a [] ledger comprising an aggregated data set; interpret an access request for the aggregated data set; and in response to the access request, provide a provable access to the aggregated data set; wherein: the provable access comprises at least one of: which parties have accessed the aggregated data set, or how many parties have accessed the aggregated data set; and the aggregated data set comprises at least one of a trade secret or a proprietary information.
The abstract idea of claim(s) 9 is defined as:
A method, comprising: accessing a [] ledger comprising an aggregated data set; interpreting an access request for the aggregated data set; in response to the access request, providing a provable access to the aggregated data set, wherein the provable access comprises at least one of which parties have accessed the aggregated data set and how many parties have accessed the aggregated data set; and tokenize the aggregated data set and validate at least one of a trade secret or a proprietary information of the aggregated data set.
The abstract idea of claim(s) 16 is defined as:
A method, comprising: accessing a [] ledger comprising an aggregated data set and a set of instructions; interpreting an access request for the aggregated data set; in response to the access request, providing a provable access to the aggregated data set, wherein the provable access comprises at least one of which parties have accessed the aggregated data set and how many parties have accessed the aggregated data set; interpreting an instruction update value; and updating the set of instructions in response to the access request and the instruction update value.
The abstract idea steps recited in claims 1, 9 and 16 are a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	The limitations are a certain method of organizing human activity – commercial or legal interactions because the limitations in claims 1, 9, and 16 are those which represent an interaction about a trade secret or proprietary information.  This can be either commercial, legal, or both.  One can between people, for the purposes of record keeping, keep a ledger with an aggregated data set (in other words, combined or collected data).  Then, one can interpret access requests based on giving permissions to people to access data.  Then, one can provide access that is proven (via recordkeeping for instance) to the data set.  Then, one can tokenize the data set by creating a representation of the data set with a token, which could be a word, a number, or combinations of letters and numbers.  This can validate the data set by someone stating that the data set is, by virtue of being issued the token (a patent number is one example), validated.  
 	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 9, and 16 as a commercial or legal interaction which is a certain method of organizing human activity.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system comprising a controller, wherein the controller is configured to
A distributed ledger
the distributed ledger comprises a block chain
Claim 9 recites the following additional elements:
a distributed ledger
operating an expert wrapper for the distributed ledger, wherein the expert wrapper is configured to tokenize
Claim 16 recites the following additional elements:
a distributed ledger
These elements are merely instructions to apply the abstract idea to a computer or other machinery because the elements of a distributed ledger, an expert wrapper, and a controller are generic computing elements recited at a high, applied level to perform the steps of the abstract idea.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
It is noted that the "expert wrapper" is merely an instruction to perform the claimed function.  See par 01013 for clarification:
"Certain aspects of the present disclosure are referenced as a wrapper, expert wrapper, a smart wrapper, and/or a smart contract wrapper. A wrapper, as referenced herein, should be understood broadly. Without limitation to any other aspect of the present disclosure, a wrapper references any interfacing system, circuit, and/or computer executable instructions providing an interface between the wrapped object (e.g., data values and/or a distributed ledger) and any system, circuit, machine, user, and/or accessor of the wrapped object. A wrapper, in certain embodiments, provides additional functionality for the wrapped object, user interfaces, API, and/or any other capabilities to implement operations described herein."
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.   The logic from Prong 2 is carried over; the additional elements, as applied elements, are not significantly more than the abstract idea.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Per claims 2-7, 10-14, and 17-20, the abstract idea is further defined with limitations to instructions, updating instructions, and sub instructions as well as access recording.  These are further interactions because the instructions can be instructions between people, as they are limiting the access that is recited in the independent claims.  Therefore, these dependent claims further define the abstract idea of the independent claims.
	Per claims 8 and 15, the limitation of providing a command to an industrial component is a general link to technology or other field, see MPEP 2106.05(h) because the limitation is high level and serves to link the abstract idea to industrial components.  Therefore, this additional element is not a practical application or significantly more than the abstract idea.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma, US PGPUB 2018/0285996 A1 ("Ma").

	Per claim 1, Ma teaches transaction-enabling system comprising a controller, wherein the controller is configured to: access a distributed ledger comprising an aggregated data set in par 050 where a blockchain database teaches an aggregated data set because it is built by blocks being added on.  See par 050: " Through the use of a peer-to-peer network and a distributed timestamping server, a blockchain database is managed autonomously."   Access is taught in par 073 where an individual change to a file in the blockchain is taught, which would require access.  See par 073: "A commit 123 may comprise an individual change to a file or set of files. Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who."  Par 045 teaches controller.
	Ma then teaches interpret an access request for the aggregated data set; and in response to the access request, provide a provable access to the aggregated data set; wherein: the provable access comprises at least one of: which parties have accessed the aggregated data set, or how many parties have accessed the aggregated data set in par 073 where a change is made and a tag is assigned that describes an item and who made the change, which is provable access (shows who accessed).  See par 073: "Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who. A tag 124 may comprise a keyword or term assigned to a piece of information, also known as metadata, that helps describe an item and allows it to be found again by browsing or searching. Preferably, a tag 124 may mark a specific point in history as being important."
	Ma then teaches the distributed ledger comprises a block chain in par 073: "the system 100 may comprise intellectual property descriptions stored in an IP Ledger blockchain database 109."
	Ma then teaches and the aggregated data set comprises at least one of a trade secret or a proprietary information in par 0140: "but to invention disclosures and managed trade secrets as well."
	Per claim 2, Ma teaches the limitations of claim 1, above.  Ma then teaches an expert wrapper for the distributed ledger, wherein the expert wrapper is configured to tokenize the aggregated data set and to validate the at least one of the trade secret and the proprietary information in par 0150: "In some embodiments, the system 100 includes persistent and encapsulated software trust objects 901 which assess business and social reputation; track levels of trust and enable trading trust objects and markers, and the non-binary trust model 900 may use this as a basis for recording trust level on a trust object distributed ledger 902 or blockchain and in the operation of fine-grain access models to confidential information. In emerging Internet parlance, trust objects 901 may be referred as “verifiable credentials” and “verifiable claims” and fine-grain access models as “selective disclosure”. In preferred embodiments, authentication is the baseline, and access depends on the level of trust between the parties 101 (in this example, user A, user B, and user C). Like a credit card transaction, the system 100 includes active and adaptive fraud detection and trust scoring to allow or deny access to confidential information. The non-binary trust model 900 may collect trust objects 901 and may mathematically convolve all assigned objects and markers to produce a multi-dimensional assessment of business risk, with dimensions include, without limitation, size of transaction, domain of trustability, and so forth."  The trust objects teach tokenize because they are verifiable credentials, which because they are verifiable they validate the data, the trade secrets that are taught in par 0140, see claim1.
	Per claim 3, Ma teaches the limitations of claim 1, above.  Ma then teaches the distributed ledger comprises a set of instructions, and wherein the controller is further configured to: interpret an instruction update value; and update the set of instructions in response to the access request and the instruction update value in par 084: "Next, the inventor may create add the text files that describe the invention or other intellectual property work, such as image and video files that illustrate it, chat and messaging files that provide evidence of collaboration. Adding the files puts them under source control and revision tracking, with internal timestamps. The inventor may make changes or add content that is tracked by the system."  That it is in response to the access request is taught in par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality. This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation. In addition, certified yet shielded records of inventive efforts could potentially answer the U.S. patent system's incentive to disclose early (First-Inventor-to-File′, allowing for a 1-year ‘grace period’ after disclosure), while not compromising prior art requirements of ‘First-to-File’ systems, effectively bridging USPTO and EPO jurisdictions. With multiple credible contributors accessing and building on research findings and ideas, the idea graph promises to accelerate, simplify, and defragment research, which in turn defragments IP landscapes."
	Per claim 4, Ma teaches the limitations of claim 1, above.  Ma further teaches a smart wrapper for the distributed ledger, wherein the smart wrapper is configured to: allocate a plurality of sub-sets of instructions to the distributed ledger as the aggregated data set; and manage access to the plurality of sub-sets of instructions in response to the access request in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 5, Ma teaches the limitations of claim 4, above.  Ma further teaches the controller is further configured to interpret an access of one of the plurality of sub-sets of instructions, and to record a transaction on the distributed ledger in response to the access in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user.  Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor"
	Per claim 6, Ma teaches the limitations of claim 4, above.  Ma further teaches  the controller is further configured to interpret an execution operation of one of the plurality of sub-sets of instructions, and to record a transaction on the distributed ledger in response to the execution operation in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 7, Ma teaches the limitations of claim 6, above.  Ma further teaches  the controller is further configured to interpret the execution operation by determining one or more executable instructions that have been accessed in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 9, Ma teaches method, comprising: accessing a distributed ledger comprising an aggregated data set in par 050 where a blockchain database teaches an aggregated data set because it is built by blocks being added on.  See par 050: " Through the use of a peer-to-peer network and a distributed timestamping server, a blockchain database is managed autonomously."   Access is taught in par 073 where an individual change to a file in the blockchain is taught, which would require access.  See par 073: "A commit 123 may comprise an individual change to a file or set of files. Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who."  See also par 0111: "In the field of computer security, general access control includes authorization, authentication, access approval, and audit. Accordingly, the system 100 enables each of these four functions through novel approaches. Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101. Access is approved based on successful authentication and/or based on an anonymous access token."
	Ma then teaches interpreting an access request for the aggregated data set; in response to the access request, providing a provable access to the aggregated data set, wherein the provable access comprises at least one of which parties have accessed the aggregated data set and how many parties have accessed the aggregated data set; in par 073 where a change is made and a tag is assigned that describes an item and who made the change, which is provable access (shows who accessed).  See par 073: "Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who. A tag 124 may comprise a keyword or term assigned to a piece of information, also known as metadata, that helps describe an item and allows it to be found again by browsing or searching. Preferably, a tag 124 may mark a specific point in history as being important."
	Ma then teaches and operating an expert wrapper for the distributed ledger, wherein the expert wrapper is configured to tokenize the aggregated data set and to validate at least one of a trade secret or a proprietary information of the aggregated data set in par 0150: "In some embodiments, the system 100 includes persistent and encapsulated software trust objects 901 which assess business and social reputation; track levels of trust and enable trading trust objects and markers, and the non-binary trust model 900 may use this as a basis for recording trust level on a trust object distributed ledger 902 or blockchain and in the operation of fine-grain access models to confidential information. In emerging Internet parlance, trust objects 901 may be referred as “verifiable credentials” and “verifiable claims” and fine-grain access models as “selective disclosure”. In preferred embodiments, authentication is the baseline, and access depends on the level of trust between the parties 101 (in this example, user A, user B, and user C). Like a credit card transaction, the system 100 includes active and adaptive fraud detection and trust scoring to allow or deny access to confidential information. The non-binary trust model 900 may collect trust objects 901 and may mathematically convolve all assigned objects and markers to produce a multi-dimensional assessment of business risk, with dimensions include, without limitation, size of transaction, domain of trustability, and so forth."  The trust objects teach tokenize because they are verifiable credentials, which because they are verifiable they validate the data, the trade secrets that are taught in par 0140, see claim 1.
	Per claim 10, Ma teaches the limitations of claim 9, above.  Ma then teaches the distributed ledger further comprises a set of instructions, the method further comprising: interpreting an instruction update value; and updating the set of instructions in response to the access request and the instruction update value in par 084: "Next, the inventor may create add the text files that describe the invention or other intellectual property work, such as image and video files that illustrate it, chat and messaging files that provide evidence of collaboration. Adding the files puts them under source control and revision tracking, with internal timestamps. The inventor may make changes or add content that is tracked by the system."  That it is in response to the access request is taught in par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality. This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation. In addition, certified yet shielded records of inventive efforts could potentially answer the U.S. patent system's incentive to disclose early (First-Inventor-to-File′, allowing for a 1-year ‘grace period’ after disclosure), while not compromising prior art requirements of ‘First-to-File’ systems, effectively bridging USPTO and EPO jurisdictions. With multiple credible contributors accessing and building on research findings and ideas, the idea graph promises to accelerate, simplify, and defragment research, which in turn defragments IP landscapes."
	Per claim 11, Ma teaches the limitations of claim 9, above.  Ma further teaches allocating a plurality of sub-sets of instructions to the distributed ledger as the aggregated data set; and managing access to the plurality of sub-sets of instructions in response to the access request in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 12, Ma teaches the limitations of claim 11, above.  Ma further teaches interpreting an access of one of the plurality of sub-sets of instructions, and recording a transaction on the distributed ledger in response to the access in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user.  Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor."
	Per claim 13, Ma teaches the limitations of claim 11, above.  Ma further teaches  interpreting an execution operation of one of the plurality of sub-sets of instructions, and recording a transaction on the distributed ledger in response to the execution operation in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 14, Ma teaches the limitations of claim 13, above.  Ma further teaches  interpreting the execution operation comprises: determining one or more executable instructions that have been accessed in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 16, Ma teaches a method, comprising: accessing a distributed ledger comprising an aggregated data set and a set of instructions in par 050 where a blockchain database teaches an aggregated data set because it is built by blocks being added on.  See par 050: " Through the use of a peer-to-peer network and a distributed timestamping server, a blockchain database is managed autonomously."   Access is taught in par 073 where an individual change to a file in the blockchain is taught, which would require access.  See par 073: "A commit 123 may comprise an individual change to a file or set of files. Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who."  See also par 0111: "In the field of computer security, general access control includes authorization, authentication, access approval, and audit. Accordingly, the system 100 enables each of these four functions through novel approaches. Access approval, whereby a computing system makes a decision to grant or reject an access request from an already authenticated subject, is normally based on what the subject is authorized to access. However, using the system 100 access is based on both the what the requestor user 101 is authorized to access and the trust level of the requestor user 101 and the current contractual relationship between the requestee user 101 and requestor user 101. Access is approved based on successful authentication and/or based on an anonymous access token."
	Ma then teaches interpreting an access request for the aggregated data set; in response to the access request, providing a provable access to the aggregated data set, wherein the provable access comprises at least one of which parties have accessed the aggregated data set and how many parties have accessed the aggregated data set in par 073 where a change is made and a tag is assigned that describes an item and who made the change, which is provable access (shows who accessed).  See par 073: "Every commit 123 creates a unique ID (a.k.a. the “SHA” or “hash”) that allows you to keep record of what changes were made when and by who. A tag 124 may comprise a keyword or term assigned to a piece of information, also known as metadata, that helps describe an item and allows it to be found again by browsing or searching. Preferably, a tag 124 may mark a specific point in history as being important."
	Ma then teaches interpreting an instruction update value; and updating the set of instructions in response to the access request and the instruction update value in par 084: "Next, the inventor may create add the text files that describe the invention or other intellectual property work, such as image and video files that illustrate it, chat and messaging files that provide evidence of collaboration. Adding the files puts them under source control and revision tracking, with internal timestamps. The inventor may make changes or add content that is tracked by the system."  That it is in response to the access request is taught in par 0101: "In preferred embodiments, the Merkle directed idea graph 120 enables the formation of virtual open laboratories, where researchers may collaborate with fewer constraints of confidentiality. This enables limiting the access to certain information to putative collaborators with sufficient clearance based on reputation. In addition, certified yet shielded records of inventive efforts could potentially answer the U.S. patent system's incentive to disclose early (First-Inventor-to-File′, allowing for a 1-year ‘grace period’ after disclosure), while not compromising prior art requirements of ‘First-to-File’ systems, effectively bridging USPTO and EPO jurisdictions. With multiple credible contributors accessing and building on research findings and ideas, the idea graph promises to accelerate, simplify, and defragment research, which in turn defragments IP landscapes."
	Per claim 17, Ma teaches the limitations of claim 16, above.  Ma further teaches allocating a plurality of sub-sets of instructions to the distributed ledger as the aggregated data set; and managing access to the plurality of sub-sets of instructions in response to the access request in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 18, Ma teaches the limitations of claim 17, above.  Ma further teaches comprising interpreting an access of one of the plurality of sub-sets of instructions, and recording a transaction on the distributed ledger in response to the access in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user.  Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor"
	Per claim 19, Ma teaches the limitations of claim 17, above.  Ma further teaches interpreting an execution operation of one of the plurality of sub-sets of instructions, and recording a transaction on the distributed ledger in response to the execution operation in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Per claim 20, Ma teaches the limitations of claim 19, above.  Ma further teaches interpreting the execution operation comprises: determining one or more executable instructions that have been accessed in par 087: "Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor.  This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."
	Therefore, claims 1-7, 9-14, and 16-20 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, US PGPUB 2018/0285996 A1 ("Ma") in view of Forbes Jr. et al., US PGPUB 2017/0358041 A1 ("Forbes").
	Per claims 8 and 15, which are similar in scope, Ma teaches the limitations of claims 1 and 9, above.  Ma does not teach the controller is further configured to interpret the execution operation by providing a command to an industrial component.
	Forbes teaches a system for financial settlement of transactions within an electric power grid.  See Abstract.
	Forbes teaches the controller is further configured to interpret the execution operation by providing a command to an industrial component in par 0131: " The present invention also contemplates the use of blockchain technologies to solve problems associated with transparency, digital contracts, distributed ledgers, consensus, security, and compensation for suppliers and consumers of electric power in a market-based system, such as an Independent System Operator (ISO), an Regional Transmission Operator (RTO), a utility service area as defined by the National Electric Reliability Corporation (NERC), the Federal Energy Regulatory Commission (FERC) or a governing entity responsible for establishing the regulations for the buying and selling of electric power, capacity, demand response or combinations. Systems and methods for ingress of data, aggregation of data, formatting of data, presentation of data or providing data analytics and customer or consumer guidance and controls are provided, and coupled with graphic user interfaces for interactive control and command of grid elements, design, specification, construction, management and financial settlement for any end user or consumer of electric power including commercial, residential, wholesale (brokers), retail electric providers, or any entity authorized by the governing entity to conduct transactions on the electric power grid."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the distributed ledger access teaching of Ma with the industrial component teaching of Forbes because Forbes teaches that by using blockchain, "actionable data" is able to present data to consumers and end users.  One would be motivated to combine Ma with Forbes because Ma's teaching would enable such actionable data to be used in power grids.  One would further be motivated to modify Ma with Forbes because one could make efficient industrial component decisions based on the access granted by Ma.  This would remove the step of a person making the industrial component decision.  For these reasons, one would be motivated to modify Ma with Forbes.  
	Therefore, claims 8 and 15 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but not relied upon in the above rejection:
	Jarvis et al, US PGPUB 2019/0096210 A1, " Methods And Apparatus For Management Of Intrusion Detection Systems Using Verified Identity"
	Teaches in par 0092 requesting a hash for a user attribute if an intrusion was detected, which teaches provable access.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629